Citation Nr: 1106097	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for hypoglycemia.  

3.  Entitlement to service connection for a bilateral foot 
disorder, to include ingrown toe nails and fallen arches.  

4.  Entitlement to service connection for a bilateral leg 
disability, to include shin splints and a knee disability.  

5.  Entitlement to service connection for a stomach disorder, to 
include gastroesophageal reflux disease (GERD), spastic colon and 
hiatal hernia.  

6.  Entitlement to service connection for residuals of a ruptured 
appendix.  

7.  Entitlement to service connection for a respiratory 
disability, claimed as hay fever, to include as secondary to 
mustard gas exposure.  

8.  Entitlement to service connection for a left arm disorder.  

9.  Entitlement to service connection for a shoulder disorder.  

10.  Entitlement to service connection for a neck disorder.  

11.  Entitlement to service connection for vaginal cyst.  

12.  Entitlement to service connection for breast cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training 
(ACDUTRA) from February 1981 to July 1981.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from a 
March 2006 rating decision of the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Chicago, Illinois 
RO.  In September 2010, a Travel Board hearing was held before 
the undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the Travel Board hearing, the 
Veteran was granted a 90 day abeyance period for submission of 
additional evidence.  

In December 2010, VA received additional evidence (the Veteran's 
written statements, statements from her treatment providers, and 
records pertaining to her children) without a waiver of RO 
initial consideration.  On review of this evidence, the Board 
found that it represents argument (not evidence), is cumulative, 
or is not pertinent to the matters at hand.  Therefore, it does 
not require return to the RO for initial review.  See 38 C.F.R. 
§ 20.1304(c).  Moreover, the additional submission includes a 
statement from the Veteran that she tried, but was unable, to 
obtain medical evidence of current disability/nexus and records 
of her treatment in Oklahoma (discussed at the Travel Board 
hearing).  

The  Veteran claims she lost a child as a result of SIDS 
(sudden infant death syndrome) and that her surviving 
children have behavioral problems as a result of her 
military service.  The RO attempted development of this 
contention on numerous occasions, but such claim has not 
been adjudicated.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the RO for any 
appropriate action.  

The claims of service connection for an eye disability and 
hypoglycemia are being decided herein.  The remaining 
issues are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


FINDINGS OF FACT

1.  The Veteran's corrected visual acuity both on service 
entrance and on separation was 20/20, bilaterally; she is not 
shown to have sustained injury to or have had disease of an eye 
during service; and she is not shown to have impairment of vision 
in either eye other than that due to refractive error.

2.  A chronic disability manifested by hypoglycemia is not shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral defective vision is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9 (2010).

2.  Service connection for a disability manifested by 
hypoglycemia is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of her claims prior to their initial 
adjudication.  A June 2005 letter explained the evidence 
necessary to substantiate the claims, the evidence VA was 
responsible for providing, and the evidence she was responsible 
for providing.  While the Veteran did not receive timely notice 
regarding disability rating and effective date criteria, any 
notice defect as to these elements is moot, as this decision does 
not address any disability rating/effective date matters.  She 
has had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The Board has considered whether an 
examination to determine nexus is necessary with respect to the 
claims of service connection for an eye disability and a 
disability manifested by hypoglycemia and found that an 
examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The reason for the denial 
of service connection for a disability manifested by hypoglycemia 
is that such, of itself, is a laboratory value, and not a 
disability for which compensation may be awarded.  It may 
represent a risk factor for certain diseases, but does not, of 
itself, represent a disease or injury resulting in an impairment 
of earning capacity.  Similarly, absent any competent (medical) 
evidence even suggesting that the Veteran has loss of visual 
acuity other than that due to refractive error, a medical nexus 
opinion is not warranted.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of these 
claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

Eye Disorder

The Veteran's eye disability has been diagnosed as refractive 
error.  Her STRs include a September 1980 enlistment examination 
report which shows a bilateral refractive error of 20/400 
corrected to 20/20 bilaterally.  She also reported a history of 
wearing glasses and being near sighted on enlistment.  On June 
1981 discharge examination, she had corrected vision of 20/20, 
bilaterally.  Post-service private treatment records note that 
the Veteran wears glasses.  No other eye disability has been 
diagnosed.

At the September 2010 Travel Board hearing, the Veteran stated 
that her eyes began to hurt after she was required to use night 
vision and field vision glasses.  She claimed that she was given 
an incorrect prescription for the glasses she wore in daily use.  

Refractive error, as such, is not a disease or injury within the 
meaning of applicable legislation [i.e., not a compensable 
disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased in 
service, as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.

The evidence of record adequately demonstrates that the Veteran 
has refractive error of the eyes and that she had it on 
enlistment (and thus during service).  However, she has not 
presented, or identified for VA to secure, any competent evidence 
showing, or even suggesting that she has any loss of vision other 
than that due to refractive error; there is no evidence she has 
loss of vision due to disease or injury that was incurred or 
aggravated in service.  The record (her STRs) does not show that 
that she suffered disease of, or sustained injury to, her eyes in 
service.  As the above-cited governing regulations specify that 
refractive error is not a compensable disability, and the Veteran 
has not presented any evidence showing, or suggesting, that she 
has a compensable disability causing her loss of visual acuity, 
this claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The preponderance of the evidence is against the Veteran's claim 
of service connection for an eye disability (vision problems); 
accordingly, the claim must be denied.

Hypoglycemia

The Veteran's September 1980 enlistment and June 1981 discharge 
examination reports note a normal endocrine system and her STRs 
are silent for hypoglycemia.  Postservice private treatment 
records include notations that the Veteran has a history of high 
blood sugar and hypoglycemia, but do not report a clinical 
finding of hypoglycemia (low concentration of blood glucose).  

During her September 2010 Travel Board hearing, the Veteran 
testified that she does not have diabetes and that her 
hypoglycemia is controlled by diet.  

The Board acknowledges that the Veteran has a history of 
hypoglycemia; however, of itself, i.e., without underlying 
disease, such is merely a laboratory finding, and not a 
compensable disability entity.  The evidence does not show an 
underlying disease for the Veteran's history of hypoglycemia.  

Absent a diagnosed disability supported by pathology, service 
connection for hypoglycemia cannot be established.  "Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
With no evidence of a disease entity underlying the Veteran's 
hypoglycemia, the claim of service connection for hyperglycemia 
must be denied.


ORDER

Service connection for an eye disorder is denied.

Service connection for a disorder manifested by hypoglycemia is 
denied.


REMAND

The Veteran's STRs show that during service she was seen for left 
knee complaints, plantar fascial strain, and right toe infection.  
They also show that the Veteran reported a history of swollen or 
painful joints, shortness of breath, cramps in her legs, trick or 
locked knee, foot trouble and stomach, liver, or intestinal 
trouble on service discharge examination in June 1981.  The 
examiner's summary notes that all positive answers (i.e., 
endorsements of complaints) EPTS (existed prior to service).  In 
addition, the Veteran's June 1981 service discharge examination 
report includes a finding of right foot scar and pes planus (her 
lower extremities and spine, other musculoskeletal structure were 
clinically normal).  The Veteran has not been afforded a VA 
examination in connection with the claims of service connection 
for a bilateral foot disorder, to include ingrown toe nails and 
fallen arches; a bilateral leg disability, to include shin 
splints and a knee disability; or a stomach disorder, to include 
GERD, spastic colon and hiatal hernia.  The facts of this case 
with respect to these claims satisfy the "low threshold" 
standard as to when an examination to secure a nexus opinion is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that approximately one month after 
discharge from service she was hospitalized for a ruptured 
appendix at Oklahoma City Hospital in Oklahoma.  Records in 
connection with this hospitalization have not been obtained.  A 
December 2010 statement from the Veteran notes that she tried but 
was unable to get the "records from Oklahoma."   Given that she 
did not describe the scope of her attempts, and as this matter is 
being remanded anyway, VA assistance in obtaining the records is 
indicated.  Furthermore, the Veteran should be advised of 
alternate means by which she can corroborate the circumstances 
surrounding her appendix rupture, including by letters or 
statements from friends/family members with contemporaneous 
knowledge of the appendix rupture and its treatment.

The Veteran is advised that 38 C.F.R. § 3.158(a) provides that 
where evidence requested in connection with an original claim (to 
include releases for records and identifying information) is not 
furnished within one year of the request, the claim will be 
considered abandoned.  She is further advised that if VA is 
unable to secure private records of her treatment, it is 
ultimately her responsibility to ensure that such records are 
received.

Review of the claims file also found that the Veteran had timely 
disagreed with the denial of service connection for a left arm 
disorder, a shoulder disorder, a neck disorder, a vaginal cyst, 
and a breast cyst.  (See November 2009 Notice of Disagreement)  
However, a statement of the case (SOC) has not been issued in 
these matters.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), when this occurs the Board must remand the matter and 
instruct the RO that the issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further action.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  It is also noteworthy 
that these claims are not before the Board at this time, and will 
be before the Board only if the appellant timely files a 
substantive appeal after a SOC is issued.

Finally, the record reflects the Veteran has been awarded Social 
Security Administration (SSA) benefits.  Medical records 
considered by SSA have not been sought, and are not associated 
with the claims file.  VA has a duty to assist the Veteran in 
obtaining records from other federal government agencies where it 
has "actual notice" that these records exist.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Inasmuch as the SSA 
records are constructively of record, and may also contain 
information pertinent to the matters on appeal, they must be 
obtained.

Consideration of the claim seeking service connection for a 
respiratory disability is deferred pending receipt of additional 
evidence from the SSA, as such records may contain evidence 
pertinent to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providing facility and provide relIf the 
records received pursuant to the development 
ordered above confirm the Veteran's 
contention that she was treated for a 
ruptured appendix soon (one month) after her 
discharge from military service, the RO 
should arrange for the Veteran to be examined 
by an appropriate physician to determine the 
likely etiology/initial clinical onset of her 
appendix condition.  The examining physician 
must review the Veteran's claims file in 
conjunction with the examination, to 
specifically include any 
clinical/corroborating evidence, opine 
whether it is at least as likely as not 
(i.e., a 50 percent or better probability) 
that the Veteran had a disorder of the 
appendix/ruptured appendix which was 
initially clinically manifested during her 
military service.  The physician must explain 
the rationale for the opinion, to include 
comment on the corroborating evidence.eases, 
and then undertake appropriate development to 
obtain copies of any medical records (which 
are not already of record) pertaining to her 
remaining claims, specifically including 
records of the treatment she received in 
Oklahoma for a ruptured appendix 
approximately one month after her discharge 
from military service in 1981.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, the Veteran should 
be so advised, and reminded that ultimately 
it is her responsibility to ensure that any 
private records are secured.

2.  The RO should afford the Veteran the 
opportunity to provide corroboration of, and 
details regarding, her appendix rupture 
shortly after service (including via letters 
or statements from friends/family members 
with contemporaneous knowledge of the problem 
and its treatment).

3.  The RO should obtain from SSA a copy of 
their decision awarding the Veteran SSA 
disability benefits and copies of the record 
upon which any such claim was decided.

4.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology of 
her bilateral foot and leg disorders, if any.  
The examiner must review the Veteran's claims 
file in conjunction with the examination, and 
based on such review and examination of the 
Veteran, provide opinions responding to the 
following:

(a)  Please identify, by clinical diagnosis, 
each and every chronic disability of either 
foot and/or leg, including ingrown toe nails 
and fallen arches as well as shin splints and 
knee impairment.  

(b)  For each foot and/or leg disability 
diagnosed, please indicate whether such is at 
least as likely as not (50 % or better 
probability) related to the Veteran's active 
service/complaints noted therein.  

(c)  Indicate whether there is any factual 
evidence in the record that clearly and 
unmistakably (obviously or manifestly) shows 
that the Veteran had a disorder of either 
foot and/or leg prior to her military 
service?  If so, identify such evidence, and 
provide the diagnosis for the pre-existing 
disorder.

(d)  If the answer [to (c)] is yes, does the 
evidence clearly and unmistakably show that 
the preexisting condition was not aggravated 
(did not increase in severity beyond the 
natural progression of the disease) during 
service?  Please identify any such evidence.

The examiner must explain the rationale for 
all opinions offered.

5.  The RO should also arrange for the 
Veteran to be examined by a 
gastroenterologist to determine the nature 
and likely etiology of her stomach 
disorder(s).  The examiner must review the 
Veteran's claims file in conjunction with the 
examination, and based on such review and 
examination of the Veteran, provide opinions 
responding to the following:

(a)  Please identify, by clinical diagnosis, 
each and every chronic gastrointestinal 
disability, including GERD, spastic colon and 
hiatal hernia.  

(b)  For each gastrointestinal disability 
diagnosed, please indicate whether such is at 
least as likely as not (50 % or better 
probability) related to the Veteran's active 
service/complaints noted therein.  

(c)  If the records received pursuant to the 
development ordered above corroborate that 
the Veteran was treated for a ruptured 
appendix soon (one month) after her discharge 
from military service, the examiner should 
also offer an opinion regarding the likely 
etiology of the appendix rupture.  The 
examining physician must review the Veteran's 
claims file and opine whether it is at least 
as likely as not (i.e., a 50 percent or 
better probability) that the rupture was 
related to the Veteran's service.  

The examiner must explain the rationale for 
all opinions offered.

6.  The RO should issue an appropriate SOC in 
the matters of service connection for a left 
arm disorder, a shoulder disorder, a neck 
disorder, a vaginal cyst, and a breast cyst.  
The appellant must be advised of the time 
limit for filing a substantive appeal, and 
that for the Board to have jurisdiction in 
these matters, she must timely file a 
substantive appeal.  If she timely perfects 
an appeal, these matters should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

7.  After undertaking any additional 
development deemed appropriate, the RO should 
readjudicate the Veteran's claims.  If any 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


